UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6115


CHAUNCEY BENNETT,

                    Plaintiff - Appellant,

             v.

WARDEN RICKY FOXWELL OF E.C.I.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Baltimore, at Maryland.
James K. Bredar, Chief District Judge. (1:19-cv-00105-JKB)


Submitted: July 20, 2020                                          Decided: August 14, 2020


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chauncey Demetrius Bennett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chauncey Demetrius Bennett appeals the district court’s order granting summary

judgment to Defendant in this action filed under 42 U.S.C. § 1983 (2018). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Bennett v. Warden, Rick Foxwell, No. 1:19-cv-00105-JKB (D.

Md. Jan. 9, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                            2